Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 7, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  161625-6(108)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  MARC SLIS and 906 VAPOR,                                                                            Richard H. Bernstein
            Plaintiffs-Appellees,                                                                     Elizabeth T. Clement
                                                                    SC: 161625                        Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                 COA: 351211
                                                                    Ct of Claims: 19-000152-MZ
  STATE OF MICHIGAN and DEPARTMENT OF
  HEALTH AND HUMAN SERVICES,
             Defendants-Appellants.
  ___________________________________________

  A CLEAN CIGARETTE CORPORATION,
            Plaintiff-Appellee,
                                                                    SC: 161626
  v                                                                 COA: 351212
                                                                    Ct of Claims: 19-000154-MZ
  GOVERNOR, STATE OF MICHIGAN, and
  DEPARTMENT OF HEALTH AND HUMAN
  SERVICES,
             Defendants-Appellants.
  ___________________________________________/

         On order of the Chief Justice, the motion of various public health and medical
  organizations to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  August 5, 2020, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 7, 2020

                                                                              Clerk